Citation Nr: 1548740	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-05 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Jacques P. Deplois, Attorney 


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1965 to May 1969, including combat service in the Republic of Vietnam, and his decorations included the Combat Medic's Badge.   The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Portland, Oregon, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the claim for service connection for the cause of the Veteran's death.  


FINDING OF FACT

The evidence tends to make it likely that the Veteran's service-connected disabilities, to include disabilities of service origin, contributed to his death.  


CONCLUSION OF LAW

The criteria to establish service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran died in October 2008.  The appellant maintains that the causes of his death were related to his service.  For the reasons set forth below the Board agrees that service connection is warranted for the cause of the Veteran's death.

At the time of his death, service connection was in effect for numerous disabilities, including posttraumatic stress disorder (PTSD), which was evaluated as 100 percent disabling since October 19, 2000, as well as for stress headaches, hypertension, irritable bowel syndrome and bronchitis.  In addition, the evidence indicates that the Veteran had ischemic heart disease, which given his Vietnam service, the Board finds to be a disability of service origin.

As to the Veteran's ischemic heart disease, the Board acknowledges that the RO has denied service connection for this condition, in part due to the conclusion set forth in the September 2011 VA examination report.  The Board reaches this finding as part of its adjudication of the appellant's cause of death claim, which is not impacted by that determination.  See Kane v. Principi, 17 Vet. App. 97 (2003); see also 38 C.F.R. § 20.1106 (2015).

In reaching this conclusion, the Board finds highly probative the findings of the October 2008 autopsy report, which is very detailed and was performed by a physician and was not related to this claim, and that determined that the autopsy revealed that the Veteran had atherosclerotic and hypertensive heart disease.  In this regard, the Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recognized that VA, in enacting 38 C.F.R. § 3.312, determined that autopsy reports were particularly probative.  See Wood v. Peake, 520 F.3d 1345, 1346 n.1 (Fed. Cir. 2008).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2003).  Compensation for  aggravation by a service-connected condition includes death benefits if it can be shown that the non-service-connected disability was aggravated to the degree that it contributed substantially or materially to the production of death, combined to cause death, or aided or lent assistance to the production of death.  El-Amin v. Shinseki, 26 Vet. App. 136, 138-39 (2013).

In this case, the Certificate of Death identifies the Veteran's immediate cause of death as blunt head and neck trauma due to or as a consequence of single motor vehicle accident.  

The appellant competent and credibly reports that the Veteran's service-connected disabilities played a role in his death because she states that when the Veteran left home on that fatal drive, he was wearing slippers and sweats that he had been wearing for three days.  She reports that he was dizzy and not feeling well, and that during their marriage she had "never knew him to leave the house to go for any reason wearing his slippers and sweats."  In this regard, the Board observes that the evidence shows that the appellant and the Veteran were married in 1982.  The appellant asserted that the Veteeran was likely driving to Roseburg, Oregon, which was approximately 30 miles away for emergency care.

Significantly, the October 2008 report of the incident involving the Veteran's single-car motor vehicle crash that was completed by the Oregon State Police states, "With these types of vehicle crashes I have found that the driver either suffered a medical problem or emergency just prior to driving off the road or the driver fell asleep."

Given the severity of the Veteran's PTSD, which was rated as 100 percent disabling, as well as his ischemic heart disease, the Board finds that it is at least as likely as not that a service-connected disability led to a medical emergency, and that but for that medical emergency, the Veteran would not have died as a consequence of that October 2008 motor vehicle accident.

In finding that service connection for the cause of the Veteran's death is warranted, the Board also observes that the 100 percent rating for the Veteran's PTSD contemplates severe psychiatric impairment, and that debilitation is presumed when the Veteran suffers from a 100 percent disabling condition affecting a vital organ, i.e., his brain.  See 38 C.F.R. § 3.312(c)(3).

ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


